          Case 1:18-cv-01360-PGG Document 57 Filed 12/10/18 Page 1 of 1

                                                   USDC SDNY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC#:         , ,
                                                   DATE FILED: I       z.fo/ lg
FELIPE UPON JOCHOLA, et al.,

                           Plaintiffs,
                                                                    ORDER
             - against -
                                                             18 Civ. 1360 (PGG)
GREEN SUMMIT GROUP LLC, et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the pre-trial conference currently scheduled for

December 13, 2018 is adjourned to Tuesday, January 8, 2019 at 3:00 p.m. Once both sides

are on the line, counsel should contact Chambers at 212-805-0224.

Dated: New York, New York
       December  ffi,
                  2018
                                                   SO ORDERED.



                                                   Paulfbk~
                                                   United States District Judge
